Motion Granted; Appeal Dismissed and Memorandum Opinion filed October 27,
2011.




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                                NO. 14-11-00161-CV
                                  ____________

                       MARTHA JANE TAYLOR, Appellant

                                          V.

    CASEY CRABTREE, BRITTANY A. MCCLAIN, DAVID CURTIS, AND,
                  BARBARA CURTIS, Appellees


        On Appeal from the County Court at Law No. 1 and Probate Court
                            Brazoria County, Texas
                        Trial Court Cause No. CI042474


                     MEMORANDUM OPINION

      This is an appeal from a judgment signed December 1, 2010. On October 20,
2011, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                        PER CURIAM

Panel consists of Justices Brown, Boyce, and McCally.